Case 2:20-cv-00066-JDL Document 109 Filed 12/04/20 Page 1 of 2                         PageID #: 383




                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE


FATHER PHILIP M. STARK, S.J., )
et al.,                       )
        Plaintiffs,           )
                              )
                    v.        ) 2:20-cv-00066-JDL
                              )
TOWN OF RUMFORD et al.,       )
                              )
        Defendants.           )

                                   ORDER OF DISMISSAL

        Father Philip M. Stark, the president of the Rumford Free Catholic Library,

and Peter Francis Tinkham, one of the Library’s founders (collectively, “Plaintiffs”),

brought this action against seventeen named Defendants (ECF Nos. 1, 9). 1 On

October 30, 2020, I issued an Order finding that the Plaintiffs had failed to serve

three Defendants—Brian Gagnon, Director of the Rumford Water Department, and

Attorneys Alan Perry and Laura A. Perry—and granting the Plaintiffs an extension

of time to effectuate service (ECF No. 105).

        Subsequently, on November 18, 2020, I issued two Orders. In the first Order,

I concluded that the Plaintiffs’ First Amended Complaint failed to state a claim as to

the fourteen other Defendants in the case (ECF No. 107). In the second Order, I noted

that the First Amended Complaint does not make any specific factual allegations

against these three outstanding Defendants—Gagnon and Attorneys Alan Perry and

Laura Perry—that I did not address in the first Order (ECF No. 108). Accordingly, I


 1 The Library was originally a plaintiff in this action as well, but it was terminated as a party for
failure to retain counsel on August 6, 2020. As I have previously explained, entities such as the Library
are not permitted to represent themselves in federal court.
Case 2:20-cv-00066-JDL Document 109 Filed 12/04/20 Page 2 of 2      PageID #: 384




ordered the Plaintiffs to show cause within 14 days why the First Amended

Complaint should not also be dismissed as to these three Defendants. That deadline

has now passed and the Plaintiffs have not responded.

      For the foregoing reasons, it is ORDERED that the First Amended Complaint

(ECF No. 9) is DISMISSED.



      SO ORDERED.

      Dated this 4th day of December, 2020.

                                                   /s/ JON D. LEVY
                                              CHIEF U.S. DISTRICT JUDGE




                                        2
